

115 HR 4080 IH: Effective Opioid Enforcement Act of 2017
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4080IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Keating (for himself, Ms. Kuster of New Hampshire, Ms. Clark of Massachusetts, Mr. McGovern, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal Public Law 114–145.
	
 1.Short titleThis Act may be cited as the Effective Opioid Enforcement Act of 2017. 2.Repeal of Public Law 114–145Effective as of the enactment of Public Law 114–145 (the Ensuring Patient Access and Effective Drug Enforcement Act of 2016), such Act (including the amendments made by such Act) is repealed, and the provisions of sections 303 and 304 of the Controlled Substances Act (21 U.S.C. 823, 824) that were amended by Public Law 114–145 are hereby restored as if Public Law 114–145 had not been enacted into law.
		